Citation Nr: 1525450	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  14-05 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967; the Veteran served in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for sleep apnea and entitlement to an increased rating for PTSD have been raised by the record in an April 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA examination in June 2011.  Subsequent to that examination, he described his medical history in greater detail than that which he provided to the examiner.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records detailing the Veteran's treatment for his cervical spine disability.  

2.  Schedule the Veteran for a VA examination, but not before the examiner who previously examined the Veteran.  The examiner must review the claim file.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any cervical spine disability is related to his active service, including his claimed in-service neck injury.  The examiner must consider the Veteran's statements regarding the onset of his disability and subsequent symptoms of neck pain.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


